Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered July 13, 2005 in a proceeding pursuant Social Services Law § 384-b. The order adjudged that respondent is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for the child, transferred the guardianship and custody rights of respondent to petitioner and authorized petitioner to consent to the adoption of the child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by remitting the matter to Family Court, Chautauqua County, for further proceedings in accordance with the memorandum and as modified the order is affirmed without costs.
Memorandum: On appeal from an order terminating her parental rights with respect to her child on the ground of mental illness (see Social Services Law § 384-b [4] [c]), respondent contends that Family Court should have made a provision for posttermination contact between respondent and her child. In view of the evidence at the hearing that it would be in the child’s best interests to have continued contact with respondent, we conclude that posttermination contact between respondent and her child may be appropriate under the circumstances of this case (see Matter of Kahlil S., 35 AD3d 1164 [2006]). We therefore *1290modify the order by remitting the matter to Family Court to determine, following a further hearing if necessary, whether posttermination contact between respondent and her child is in the child’s best interests (see id.). Present—Scudder, P.J., Martoche, Centra and Pine, JJ.